Motion Granted and Order filed January 12, 2012.




                                         In The

                      Fourteenth Court of Appeals
                                     ____________

                                 NO. 14-11-00445-CV
                                   ____________

                   KRISTOFER THOMAS KASTNER, Appellant

                                           V.

    THE KROGER CO., ANN POTTER and MELINDA COOMBS, Appellees


                      On Appeal from the 189th District Court
                              Harris County, Texas
                        Trial Court Cause No. 2008-45365


                                      ORDER

      This is an appeal from a summary judgment signed May 6, 2011. The clerk’s
record was filed November 30, 2011. On December 29, 2011, appellant filed a motion to
supplement the record and extend his briefing deadline until 30 days after the record has
been supplemented. The motion is granted.

      Our review has determined that relevant items have been omitted from the clerk's
record. See Tex. R. App. P. 34.5(c). The record does not contain the Exhibits in the
Appendix to Kristofer Thomas Kastner’s Response to the Motion for Summary Judgment
filed by the Kroger Company, et al. filed April 29, 2011, which are listed on pages 515-519
of the clerk’s record.

       The Harris County District Clerk is directed to file a supplemental clerk’s record on
or before February 13, 2012, containing the following exhibits as listed in the Appendix to
Kristofer Thomas Kastner’s Response to the Motion for Summary Judgment:

       1. Booking sheet dated July 31, 2007. A copy of the sheet is attached and
       incorporated by reference as exhibit 1.
       2. Order, of dismissal dated 08/21/2007. A copy of the order is attached and
       incorporated by reference as· exhibit 2.
       3. Order of dismissal documents. Copies of the dismissal documents are
       attached and incorporated by reference as exhibit 3.
       4. IBC Bank Documents. The IBC Bank documents are attached and
       incorporated by reference as exhibit 4.
       5. Testimony of Melinda Coombs. A copy of the transcript is attached and
       incorporated by reference as exhibit 5.
       6. Testimony of Ann. Potter. A copy of the transcript is attached and
       incorporated by reference as exhibit 6.
       7. Testimony of Sandy Hayes. The transcript of testimony is attached and
       incorporated by reference as exhibits 6a.
       8. Testimony of James Dickinson. The transcript of testimony is attached and
       incorporated by reference as exhibits 7.
       9. Gerland’s Food Fair affidavit. A copy of the affidavit is attached and
       incorporated by reference as exhibit 8.
       10. Kastner affidavit dated 09/07/2009. A copy of the affidavit is attached
       and incorporated by reference as exhibit 9.
       11. Melinda Coombs affidavits for the arrest of Kristopher Kastner. Copies
       of the affidavits are attached and incorporated by reference as exhibits 10 and
       11.
       12. Notice letter envelope dated May 17, 2007. A copy of the notice letter
       envelope is attached and incorporated by reference as exhibit 12.
       13. Kroger company records of Kastner case. A copy of the Kroger Co.
       records are attached and incorporated by reference as exhibit 13.
       14. Record of Harris County Sheriff. The records are attached and
       incorporated by reference as exhibits 14.
       15. Texas Department of Public Safety records. The records are attached and
       incorporated by reference as exhibits 15.
       16. IBC Account records. The records are attached and incorporated by
       reference as exhibits 16.


                                             2
17. USPS mail forwarding receipts. A copy of the forwarding receipt is
attached and incorporated by reference as exhibits 17 and 18.
18. Gerland's food Fair letter dated July 23, 2007. A copy of the letter is
attached and incorporated by reference as exhibit 19.
19. Request for Production dated December 21, 2008, Request 10. A copy of
the request is attached and incorporated by reference as exhibit 20.
20. Response to request for production filed by the Kroger Company. A copy
of the response to the request is attached and incorporated by reference as
exhibit 21.
21. Kastner letter dated July 30, 2007. A copy of the letter is attached and
incorporated by reference as exhibit 23.
22. Gerland’s letter dated April 15, 2009. A copy of the letter is attached and
incorporated by reference as exhibit 24.
23. Criminal History Record of Harris County District Courts. A copy of the
record is attached and incorporated b:i reference as exhibit 25.
24. Letter on costs of expungement dated October 15, 2008. A copy of the
letter is attached and incorporated by reference as exhibit 26.
25. U.S. Department of Justice report dated June 4, 2009. A copy of the
report is attached and incorporated by reference as exhibit 27.
26. Texas Alcoholic Beverage Code section 11.46. A copy of the statute is
attached and incorporated by reference as exhibit 28.
27. Texas Administrative Code, section 247 (a). A copy of the statute is
attached and incorporated by reference as exhibit 29.
 28. Texas Finance Code, section 156.204 (7). A copy of the statute is
attached and incorporated by reference as exhibit 30.
29. Texas Health and Safety Code, section 241.024 (b) (2). A copy of the
statute is attached and incorporated by reference as exhibit 31.
30. Texas Department of State Health Services application to fit and dispense
hearing instruments questions 15-17. A copy of the application is attached
and incorporated by reference as exhibit 32.
31. Texas Department of State Health Services application for a license to be
a family and marriage counselor questions II, 12 and 13. A copy of the
application is attached and incorporated by reference as exhibit 33.
32. Texas Department of State Health Services application for social
worker’s license questions 1-5. A copy of the application is attached and
incorporated by reference as exhibit 34.
33. Texas Department of State Health Services application for a massage
therapist license questions 10-16. A copy of the application is attached and
incorporated by reference as exhibit 36.
34. Texas Labor Code section 101.109 (a) (2). A copy of the statute is
attached and incorporated by reference as exhibit 37.



                                      3
       35. Texas Rules of Evidence, Rule 404 (b). A copy of the statute is attached
       and incorporated by reference as exhibit 38.
       36. Texas Rule of Evidence, Rule 608 (a) (1). A copy of the statute is
       attached and incorporated by reference as exhibit 39.
       37. Texas Family Code section 104.001 and 161.1031 (a). Copies are
       attached and incorporated by reference as exhibit 40.
       38. 2004 Annual Salary Survey page 3. Copies of the salary surveys are
       attached and incorporated by reference as exhibit 41.
       39. 2006 Annual Salary Survey page 4. Copies of the salary surveys are
       attached and incorporated by reference as exhibit 42.
       40. Employment advertisements from USA Jobs. A copy is attached and
       incorporated by reference as exhibit 43 and 44.
       41. Harris County records of bad check case dispositions dated 12/18/2007
       and 01/11/2008. A copy of the records are attached and incorporated by
       reference as exhibit 45.
       42. E-mail from Kroger Company dated 08/05/08. A copy of the e-mail is
       attached and incorporated by reference as exhibit 46.

       If any omitted item is not part of the case file, the district clerk is directed to file a
supplemental clerk’s record containing a certified statement that the omitted item is not a
part of the case file.



                                     PER CURIAM




                                               4